By the court.

We are of opinion, that illegitimate children retain the settlement of their mothers, at the time of their birth, until they acquire one of their own, and do not change their settlements with their mothers, when the latter acquire a new one. The statute enacts, that u legitimate “ children shall have the settlement of their father, if he “ shall have any such within this state, until they gain a set- “ tlement of their own.” But “ illegitimate children shall “ have the settlement of their mother at the time of their “ birth, if she shall have any within this state.” 1 N. H. Laws, 362. Legitimate children have always been under*317stood to follow the settlement of the father, until emancipated. But illegitimate children have the settlement of the mother at the time of their birth, by the express words of the statute, and have never been understood to follow the settlement of the mother, if she acquire any new one after-wards. 13 Mass. Rep. 381, Boylston vs. Princeton.—1 Pick. 144.—12 Mass. Rep. 429.
There must, therefore, b'e

Judgment on the verdict.